       Case 3:20-cr-01967-GPC Document 27 Filed 10/08/20 PageID.58 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 20-CR-1967-GPC
12                                      Plaintiff,
                                                         JUDGMENT AND ORDER
13   v.                                                  DISMISSING INDICTMENT
                                                         WITHOUT PREJUDICE
14   ANGELICA FLORES,
15                                    Defendant.
16
17         Based upon the Amended Motion of the United States to Dismiss the Indictment in
18   this case, and for the reasons set forth therein, and good cause appearing therefor, IT IS
19   HEREBY ORDERED that the Indictment in Case Number 20-CR-1967 shall be
20   DISMISSED without prejudice.
21         IT IS SO ORDERED.
22
23   Dated: October 8, 2020
24
25
26
27
                                                     1
28                                                                                  20-CR-1967-GPC
